       Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
DONNA CURLING, et al.

      Plaintiffs,
                                                CIVIL ACTION
v.
                                                FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

      Defendants.


 STATE DEFENDANTS’ RESPONSE TO COALITION PLAINTIFFS’
HEARING BRIEF ON EVIDENTIARY PRESUMPTION ARISING FROM
                SPOLIATION OF EVIDENCE

      Coalition Plaintiffs filed their “Hearing Brief on Evidentiary Presumption

Arising from Spoliation of Evidence” [Doc. 548] (“Brief”) in a desperate attempt

to distract the Court and the public from the complete lack of evidence of an actual

compromise of Georgia’s election system. Faced with this lack of evidence,

Coalition Plaintiffs apparently decided that the only way forward was to try and tar

State Defendants with a frivolous argument that they destroyed evidence.

      Let’s be absolutely clear: State Defendants have not destroyed or spoliated

any evidence that is relevant to this case. Every item identified in Coalition

Plaintiffs’ Brief remains available for their review in the normal course of

discovery.
        Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 2 of 19




      That Coalition Plaintiffs accuse State Defendants of destroying evidence is

disingenuous on its face. Coalition Plaintiffs have been on notice from before this

litigation was filed of repurposing plans for the webserver (and its backup)1 at the

Center for Election Services (“CES”)—they even attached documents related to

the repurposing to their original complaints. They did not raise any claims related

to any election in which the CES webserver was in use until well after the

webserver and its backup were repurposed by non-party Kennesaw State

University (“KSU”). KSU IT never informed the Secretary of State or the Attorney

General’s office that they were going to repurpose the webserver or its backup.

      Further, Coalition Plaintiffs have known for years that DREs and memory

cards retain information about elections. State Defendants have done nothing to

remove election information from DREs or memory cards and Coalition Plaintiffs

again ignored this Court’s order to confer on preservation obligations before

raising issues to the Court. [Doc. 122].



1
 There were three different servers in use when CES was at Kennesaw State
University: (1) a ballot-building GEMS Server that was separate and used only for
building ballots; (2) an EPIC server that generated information used in
ExpressPolls check-in machines; and (3) a webserver (with its backup) that was
used for occasionally transmitting information to counties. Deposition of Michael
Barnes [Doc. 472-10] (“Barnes Dep.”) at 9:25-11:1. The only category of servers
Coalition Plaintiffs discuss in their Brief is the webserver and its accompanying
backup—not the other servers.

                                           -2-
           Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 3 of 19




          As discussed below, there is absolutely no basis for this Court to sanction

State Defendants nor is there any basis for the claims made by Coalition Plaintiffs.2

This Court should not condone the gamesmanship engaged in by Coalition

Plaintiffs.

I.        BACKGROUND.

          Fed. R. Civ. P. 7(b)(1) requires requests for court orders to be made by

motion. After the evidentiary hearing was underway in this case, Coalition

Plaintiffs filed what they styled as a “Hearing Brief” but which sought action by

the Court, because it ultimately requests a presumption regarding the use of

evidence in the preliminary-injunction motions before the Court. [Doc. 548, p. 20].

Coalition Plaintiffs did not file a motion to compel or seek to enforce this

presumption by a motion or otherwise request an expedited briefing schedule, nor

had they ever raised any issue in their Brief as a discovery dispute prior to its

filing.

          Coalition Plaintiffs’ purposes are clear: they had apparently shared their

Brief with reporters ahead of time, because a reporter contacted the Secretary of

State’s office almost immediately after filing seeking comment and outlining the


2
 The complete lack of any basis in law or fact and the obvious use of the Brief for
media and fundraising purposes raise significant questions about whether the Brief
complies with Fed. R. Civ. P. 11.

                                          -3-
        Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 4 of 19




contents of the Brief. See Email on July 25, 2019, attached as Ex. A. Once a

reporter posted an article about the contents of the Brief (while counsel for State

Defendants were in the preliminary-injunction hearing), Coalition Plaintiffs began

using the article as a means of further fundraising for their organization. See

Tweets from Marilyn Marks, attached as Ex. B.

      Coalition Plaintiffs never raised or further discussed their Brief for the

remainder of the evidentiary hearing (which also tends to indicate that it was

designed for the media and for fundraising, not serious consideration). This Court

directed State Defendants to respond by July 30, 2019.

II.   ARGUMENT AND CITATION OF AUTHORITY.

      Coalition Plaintiffs bear the burden of proof on spoliation. Eli Lilly & Co. v.

Air Express Int’l USA, Inc., 615 F.3d 1305, 1318 (11th Cir. 2010). Plaintiffs must

prove three elements to establish spoliation: (1) that the missing evidence existed

at one time; (2) State Defendants had a duty to preserve the evidence; and (3) the

evidence was crucial to Plaintiffs being able to prove their prima facie case. In re

Delta/Airtran Baggage Fee Antitrust Litig., 770 F. Supp. 2d 1299, 1305 (N.D. Ga.

2011). But “[e]ven if all three elements are met, ‘a party’s failure to preserve

evidence rises to the level of sanctionable spoliation “only when the absence of

that evidence is predicated on bad faith,” such as where a party purposely loses or


                                         -4-
        Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 5 of 19




destroys relevant evidence.’” Id. Only if spoliation occurred does a Court then use

the four factors outlined in Flury v. Daimler Chrysler Corp., 427 F.3d 939, 945

(11th Cir. 2005), to determine the propriety of spoliation sanctions. Delta, 770 F.

Supp. 2d at 1305.

      In this case, there is no question that the evidence existed—in fact, it

continues to exist and this question alone should be dispositive on allegations of

spoliation. The only possible basis for Coalition Plaintiffs to argue that spoliation

occurred would be that State Defendants violated a duty to preserve evidence. And

a duty to preserve only arises when litigation is reasonably anticipated. Walker v.

United States, No. 4:07-CV-0102-HLM, 2009 U.S. Dist. LEXIS 40097, at *2

(N.D. Ga. Feb. 26, 2009).

      As discussed below, Plaintiffs’ original claims had nothing to do with any

election that occurred while the CES webserver was in use and State Defendants

could not have reasonably anticipated that the webserver and its backup would

need to be preserved. Despite knowing the existence of the webserver, Plaintiffs

also apparently did not believe they were relevant to the original claims in this case

because they did not name the webserver in their July 2017 litigation hold letter.

All other election information remains available for review. There is no basis on

which this Court could find spoliation occurred or that sanctions are appropriate.


                                         -5-
          Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 6 of 19




         A.    There is no prejudice to Coalition Plaintiffs because all information
               referenced in their Brief remains available to them.

         Coalition Plaintiffs identify four pieces of evidence they claim State

Defendants have destroyed. [Doc. 548]. Items 1 and 2 are the webserver and its

backup that hosted information when CES was located at KSU. Item 3 is every

memory card used in a DRE in the entire state of Georgia and Item 4 is the internal

memory of every DRE in the state of Georgia. Id.

         Not only have State Defendants preserved the information on each of these

items, each of these items remains available for Coalition Plaintiffs’ review in the

normal course of discovery. State Defendants notified Coalition Plaintiffs on July

8, 2019 that the FBI maintained possession of the webserver image, that State

Defendants had requested a copy of that image, and that State Defendants would

provide a copy to Plaintiffs in response to Plaintiffs’ discovery requests. See

Emails from J. Belinfante to C. Ichter and D. Cross on July 8, 2019, attached as

Ex. C.

         Memory cards and the internal memory of the DREs are not rewritten by

subsequent use in an election—all election information remains stored on both

devices. Declaration of Michael Barnes, attached as Ex. D (“Barnes Dec.”) at ¶¶ 6-

7. This should not shock Coalition Plaintiffs, because the same issues were raised

and discussed in the superior-court proceeding where the Secretary took the same

                                         -6-
       Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 7 of 19




position when facing a similar argument from the same counsel. See, e.g.,

Transcript of December 5, 2018 Status Conference [Doc. 449-10] at 8-9.

      The fact that the evidence sought by Coalition Plaintiffs still exists means it

is not “missing” and Coalition Plaintiffs cannot establish the first element of

spoliation. Delta, 770 F. Supp. 2d at 1305. Coalition Plaintiffs further have put

forward no evidence that the webserver or any other information was “crucial” to

their ability to prove their case. Id. But even if these elements were somehow met,

there is absolutely no basis to find that Coalition Plaintiffs have suffered any

prejudice related to the evidence. Flury, 427 F.3d at 945, and this answer precludes

sanctions.

      The Coalition Plaintiffs’ reliance on Fed. R. Civ. P. 37(e) as a vehicle to

obtain sanctions is similarly misplaced. The Notes of the Advisory Committee on

the 2015 Amendment clearly state this rule is only applicable where the sought

after electronically stored information is actually lost: “The new rule applies only

to electronically stored information . . . It applies only when such information is

lost.” Fed. R. Civ. P. 37(e) advisory committee’s note (emphasis added).

Moreover, even if it were lost—which it is not—the “initial focus should be on

whether the lost information can be restored or replaced,” which Coalition

Plaintiffs have not even addressed. Wright & Miller, Federal Practice and


                                        -7-
        Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 8 of 19




Procedure § 2284.22015, quoting Fed. R. Civ. P. 37(e). In any event, this Court

may only order sanctions under the Rules if there was prejudice to Coalition

Plaintiffs or if State Defendants acted intentionally to deprive Coalition Plaintiffs

of the requested information. Fed. R. Civ. P. 37. The fact that the evidence about

which Plaintiffs complain is still available, combined with the complete lack of any

evidence of intentional conduct, precludes any sanctions against State Defendants.

Id. Coalition Plaintiffs cannot show any causal link between their ability to prevail

and the allegedly lost evidence—because the evidence still exists. Delta, 770 F.

Supp. 2d at 1305; see also Sharpnack v. Hoffinger Ind., Inc., 231 Ga. App. 829,

831 (1998).

      But in spite of knowing the facts that undermined any claim that State

Defendants destroyed documents, Coalition Plaintiffs go further in their Brief—

they rewrite the history of this case in ways that have no basis in reality to accuse

State Defendants of bad faith. While this effort takes significant imagination, it is

not grounded in the facts of this case. This brief will evaluate each item of

evidence Coalition Plaintiffs claim was destroyed.




                                        -8-
        Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 9 of 19




      B.     State Defendants were under no duty to preserve the KSU webservers.

      There was one webserver3 in use at the Center for Election Services: a Dell

PowerEdge R610. See Declaration of C. Correia, attached as Exhibit E (“Correia

Dec.”), Ex. 10, p. 7 (April 26, 2017 email); Barnes Dep. at 9:25-11:1. The

webserver backed up to a Unicoi server, which was a Dell PowerEdge 1950. Id.

The webserver was removed from CES on March 3, 2017 and turned over to the

FBI. Correia Dec. at ¶¶ 18-19. It was never returned to CES, although it was

returned to KSU IT on March 17, 2017 after the FBI took an image of the server.

Id. The backup Unicoi server was removed from CES in March 2017 and stored

with KSU IT. Id. Contrary to Plaintiffs’ reimagining of the facts, the webserver

hosted the website and included a partition that allowed counties to access some

information after entering a username and password. Barnes Dec. at ¶ 3; Barnes

Dep. at 155:16-157:6. It did not serve any other functions in the administration of

elections.

      The webserver and its backup were completely irrelevant to any claims in

the initial Complaint, filed on July 3, 2017 [Doc. 1], or the First Amended

Complaint, filed on August 18, 2017 [Doc. 15]. Both of these complaints focus

exclusively on the April 2017 and June 2017 special election and runoff for the
3
 As explained above, the webserver at CES was separate from the ballot-building
server and separate from the EPIC server. Barnes Dep. at 9:25-11:1.

                                       -9-
       Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 10 of 19




Sixth Congressional District. Id.; Correia Dec. at ¶ 6. None of the claims related to

these 2017 elections could have had anything to do with the CES webserver or its

backup because those servers were taken out of service in March 2017, as

Coalition Plaintiffs admit [Doc. 548, p. 8]. Correia Dec. at ¶ 10.

      But even if there was some claim that could be related to the first two

complaints, Coalition Plaintiffs had full knowledge of the plans for the servers.

They even attached as an exhibit to both of their initial Complaints an April 18,

2017 memorandum from KSU IT that recommends repurposing the CES

webserver and designating the Unicoi backup webserver as surplus. See [Doc. 1-2,

pp. 98-102]; [Doc. 15-1, pp. 18-22]; Correia Dec. at ¶¶ 7-11. Coalition Plaintiffs

also received, in response to an Open Records Act request,4 (1) an April 26, 2017

email indicating the plan to “Format and reinstall” the webserver and surplus the

backup server, Correia Dec., Ex. 10, p. 7; and (2) a June 27, 2017 email

summarizing a KSU IT staff meeting to implement the plan for CES that instructed

one of its staff members to “Wipe R610”—the webserver, Correia Dec., Ex. 10,

pp. 9-10. The allegation that State Defendants knowingly destroyed evidence that

was not even in their possession prior to this lawsuit being filed is disproved by the

emails already possessed by Coalition Plaintiffs. State Defendants have not
4
 Jeff Milsteen, the former KSU Chief Legal Affairs Officer, provided the
documents to Marilyn Marks by email on October 20, 2017. Correia Dec. at ¶ 28.

                                        - 10 -
       Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 11 of 19




destroyed any evidence in this case nor supervised the destruction of any evidence,

Correia Dec. at ¶ 5, and Coalition Plaintiffs have offered no evidence to the

contrary.

      Coalition Plaintiffs also must have agreed the servers were not relevant to

their initial complaints because, despite knowing of the plans to repurpose the

servers, they never identified the webserver or its backup as relevant in their July

10, 2017 litigation hold email [Doc. 548, pp. 33-34]. Correia Dec. at ¶ 9, Ex. 1.

That message focused exclusively on items used in the April 18, 2017 and June 20,

2017 elections.5 Id. By that point, the webserver had already been repurposed by

the KSU IT Department. [Doc. 309, p. 9]. The backup server was repurposed on

August 9, 2017. Id.; Correia Dec. at ¶ 20.

      In a September 1, 2017 call with the Court, Plaintiffs indicated a plan to

again amend their complaint and the Court directed a meet-and-confer regarding

the litigation hold (particularly focused on the CES ballot-building server6), while



5
  While State Defendants have an obligation to preserve anything relevant to the
claims beyond what is specifically listed, Plaintiffs’ failure to list the server while
knowing about the plans for it confirms State Defendants’ reasonable view in 2017
that the original complaints had nothing to do with any election for which the
webserver and backup server had been in use.
6
 The scope of the case up to this point was still exclusively about 2017 elections
during which the CES webserver had not been in use. Discovery related to the

                                        - 11 -
       Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 12 of 19




also trying to balance concerns about operating upcoming elections. Transcript of

September 1, 2017 Conference [Doc. 60 at 19-20]. Plaintiffs then sent a litigation

hold letter dated September 12, 2017 [Doc. 548, pp. 36-39], that, for the first time,

raised items in use during the November 2016 elections as possibly relevant to the

anticipated new claims. But this letter was not received by then-counsel for State

Defendants until September 29, 2017. Correia Dec. at ¶¶ 13-17.

      When Coalition Plaintiffs filed their Second Amended Complaint on

September 15, 2017 [Doc. 70] they—for the first time—raised a claim about the

November 2016 elections in this case. Correia Dec. at ¶ 12. That was also the first

time that anything related to the CES webserver could have been even arguably

relevant to this case due to its use during the November 2016 elections. While Mr.

Lamb’s ability to access data on the webserver is mentioned in all three versions of

the complaint, Plaintiffs’ claims were not premised on Mr. Lamb’s access to the

webserver or anything related to the November 2016 elections until the filing of

the Second Amended Complaint—after the servers had already been repurposed by

the KSU IT Department.

      But this story grows even stranger. State Defendants’ then-counsel advised

Coalition Plaintiffs on October 6, 2017 that the servers had been wiped and

GEMS ballot-building server was relevant to those claims. Discovery of a
webserver that had not been in use during those elections was not.

                                       - 12 -
       Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 13 of 19




repurposed but that the FBI was maintaining a copy of the image it took at the

State’s request. Correia Dec. at ¶ 18. State Defendants’ counsel further kept

Plaintiffs’ counsel updated about the status of the servers. Correia Dec. at ¶¶ 20-22.

On November 17, 2017, an email from conflict counsel7 put Plaintiffs’ counsel on

notice that no subpoena had been issued to the FBI and provided Plaintiffs’ counsel

with the contact information for the FBI agent with knowledge. Correia Dec. at ¶

27. Despite knowing these facts, Plaintiffs’ counsel now contend—without any

evidence—that State Defendants’ counsel’s filing of the Notice of Intent to serve a

subpoena was a “head feint,” and suggest State Defendants and counsel “hop[ed]

the FBI would destroy it.” [Doc. 548 at 13].

      Finally, after receiving an inquiry from Coalition Plaintiffs earlier this month

about the status of the webserver image, State Defendants notified Coalition

Plaintiffs on July 8, 2019 that the FBI image still existed and that they had

requested a copy from the FBI. See Ex. C. At no time did the State Defendants or

their counsel receive a copy of the image of the server from the FBI. The server

itself was returned to KSU. Correia Dec. at ¶¶ 18-19. Again, despite knowing these

facts, Plaintiffs’ counsel accuse State Defendants, and State Defendants’ counsel,


7
 On or about October 27, 2017, the Office of the Attorney General determined it
could not continue to represent the State Defendants in this action and sought
appointment of conflict counsel. Correia Dec. at ¶ 24.

                                        - 13 -
       Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 14 of 19




of “retriev[ing] the server[ ] from the FBI and promptly and brazenly destroy[ing]

it, . . . under the supervision of, if not by, government lawyers.” [Doc. 548 at 19].

      Coalition Plaintiffs cannot be prejudiced when their claims did not even

implicate the webserver until after it had already been repurposed in the normal

course of business by a non-party to this case—and State Defendants had no duty

to preserve the webserver until some claim raised by Plaintiffs implicated it.

Coalition Plaintiffs further will still have the opportunity to review the webserver

when it is produced in the normal course of discovery. To claim that State

Defendants’ conduct screams “bad faith,” [Doc. 548, p. 6], ignores the history of

this case and Plaintiffs’ own conduct. Delta, 770 F. Supp. 2d at 1313-14 (finding

of bad faith is a prerequisite to spoliation sanctions).

      C.     Memory cards and internal memory of DREs are preserved and
             Coalition Plaintiffs have never sought to confer with State Defendants
             on their preservation.

      The parties conferred a number of times at the outset of this litigation about

how to balance the preservation requests of Plaintiffs with the needs of various

defendants to conduct elections. See, e.g., Transcript of September 20, 2017

Teleconference [Doc. 80, pp. 13-18]. That process ultimately culminated in an

order that recognized the need to operate elections in the State of Georgia. [Doc.

122]. The order required any dispute about compliance with preservation


                                         - 14 -
       Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 15 of 19




obligations to first be addressed through a conference with the parties before

notifying the Court (if needed) to seek a resolution. Id. at 2; [Doc. 548, p. 12]

(Coalition Plaintiffs’ Brief recognizing this process).

      State Defendants have taken the consistent position that past election data on

memory cards and the internal memory of DREs is not erased by subsequent usage

because each election is stored in separate folders on the various systems. Barnes

Dec. at ¶¶ 5-7. As a result, there was no need to stop using existing memory cards

or DREs because all past information remained available for continued

examination.8 Id. Taking the approach Coalition Plaintiffs say is required to

preserve evidence would have prevented State Defendants from using a single

DRE during the pendency of this lawsuit—essentially granting them the relief they

seek from this Court. [Doc. 548, p. 17].

      Coalition Plaintiffs have known of this position for years. At the very least at

the December 2018 hearing in the Lieutenant Governor election-contest case,

Coalition Plaintiffs knew the position taken by State Defendants about the

continued use of memory cards and DREs. See, e.g., Transcript of December 5,

2018 Status Conference [Doc. 449-10 at 8-9].
8
  This is also why Coalition Plaintiffs’ position that State Defendants are violating
their own regulations governing elections makes no sense—information about each
election is maintained on each DRE for years after each election. Barnes Dec. at ¶¶
4-6.

                                        - 15 -
       Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 16 of 19




       Despite Coalition Plaintiffs’ knowledge and this Court’s order requiring a

conference about any disputes over preservation obligations, Coalition Plaintiffs

instead raised these issues for the first time while the preliminary-injunction

hearing was already underway. And, in any event, the evidence sought by

Coalition Plaintiffs remains available to them and has not been destroyed.

Coalition Plaintiffs have also put forward no evidence that the memory cards or

information in the internal memory is necessary to prove their case.

III.   CONCLUSION.

       State Defendants have complied with their obligations to preserve evidence

and have not destroyed or spoliated any relevant information. This Court should

deny Coalition Plaintiffs’ last-ditch attempt to cover for their lack of evidence in

support of their preliminary-injunction motion.



       Respectfully submitted this 30th day of July, 2019.

                                Vincent R. Russo
                                Georgia Bar No. 242628
                                vrusso@robbinsfirm.com
                                Josh Belinfante
                                Georgia Bar No. 047399
                                jbelinfante@robbinsfirm.com
                                Carey A. Miller
                                Georgia Bar No. 976240
                                cmiller@robbinsfirm.com
                                Kimberly Anderson

                                       - 16 -
Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 17 of 19




                      Georgia Bar No. 602807
                      kanderson@robbinsfirm.com
                      Alexander Denton
                      Georgia Bar No. 660632
                      adenton@robbinsfirm.com
                      Brian E. Lake
                      Georgia Bar No. 575966
                      blake@robbinsfirm.com
                      Robbins Ross Alloy Belinfante Littlefield LLC
                      500 14th Street, N.W.
                      Atlanta, Georgia 30318
                      Telephone: (678) 701-9381
                      Facsimile: (404) 856-3250

                      /s/ Bryan P. Tyson
                      Bryan P. Tyson
                      Georgia Bar No. 515411
                      btyson@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: (678)336-7249

                      Counsel for State Defendants




                             - 17 -
       Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 18 of 19




                      CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the foregoing

STATE DEFENDANTS’ RESPONSE TO COALITION PLAINTIFFS’

HEARING BRIEF ON EVIDENTIARY PRESUMPTION ARISING FROM

SPOLIATION OF EVIDENCE has been prepared in Times New Roman, 14 pt.,

a font and type selection approved by the Court in L.R. 5.1(B).

                                /s/ Bryan P. Tyson
                                Bryan P. Tyson
                                Georgia Bar No. 515411
       Case 1:17-cv-02989-AT Document 558 Filed 07/30/19 Page 19 of 19



                         CERTIFICATE OF SERVICE

      I hereby certify that I filed the foregoing STATE DEFENDANTS’

RESPONSE TO COALITION PLAINTIFFS’ HEARING BRIEF ON

EVIDENTIARY PRESUMPTION ARISING FROM SPOLIATION OF

EVIDENCE with the Clerk of Court using the CM/ECF system, which will

automatically send counsel of record e-mail notification of such filing:

      This 30th day of July, 2019

                                 /s/ Bryan P. Tyson
                                 Bryan P. Tyson
                                 Georgia Bar No. 515411
